DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites first and second one way valve coupled to the outlet of the compressible chamber, however the specification and drawings fail to support this limitation since the specification and figures only teach of a first one way valve coupled to the inlet of the compressible chamber and a second one way valve coupled to the outlet of the compressible chamber.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poll et al. (US Patent Application Publication No. 2008/0319266, hereinafter Poll).

In regard to claim 1, Poll discloses an ureteroscope (200, Fig. 2B) comprising:
a housing having a proximal end and a distal end (Fig. 2B);
a compressible chamber (260) composed of a flexible material and coupled to an outer surface of the housing (Fig. 2B), the compressible chamber having an inlet arranged adjacent the proximal end of the housing and an outlet arranged adjacent the distal end of the housing, wherein the inlet is configured to receive fluid and communicate the fluid into the compressible chamber (Par. 87, Figs. 2B,3,4A);
a working channel (512) coupled to the distal end of the housing and in fluid communication with the outlet of the compressible chamber (Figs. 2B,3,Par. 87);
wherein when the compressible chamber is compressed, the fluid contained in the compressible chamber is forced out of the compressible chamber through the outlet and into the working channel (Par. 91).

In regard to claim 2, Poll teaches wherein the housing has formed therein a recess that is sized and shaped to receive the compressible chamber so as to couple the compressible chamber to the outer surface of the housing (Fig. 2B).

In regard to claim 3, Poll teaches wherein the compressible chamber is coupled to the housing (Fig. 2B).

In regard to claim 4, Poll teaches wherein the compressible chamber is integrally formed as a part of the housing (Fig. 2B).

In regard to claim 5, Poll teaches wherein the compressible chamber is composed of a flexible material having sufficient resilience such that after compressing the compressible chamber, the compressible chamber returns to its initial shape and draws fluid into the compressible chamber through the inlet (Par. 81).

In regard to claim 6, Poll teaches wherein the compressible chamber has a cylindrical shape (Fig. 3).

In regard to claim 9, Poll teaches wherein the housing is composed of a rigid material that provid1es counter resistance when the compressible chamber is compressed (Fig. 2B).

In regard to claim 10, Poll teaches wherein the housing comprises a handpiece shaped to accommodate a user’s hand such that the user’s hand extends and wraps around the compressible chamber when holding the housing (Fig. 2B).

In regard to claim 11, Poll teaches further comprising a one-way valve (250) fluidically coupled to the inlet of the compressible chamber in order to prevent backflow of fluid from the compressible chamber into the inlet (Par. 75).

In regard to claim 12, Poll teaches wherein the one-way valve is arranged between the inlet and the compressible chamber (Fig. 3).

In regard to claim 13, Poll teaches further comprising a one-way valve fluidically coupled to the outlet of the compressible chamber in order to prevent backflow of fluid from the outlet into the compressible chamber (Par.81).

In regard to claim 14, Poll teaches wherein the one-way valve is arranged between the outlet and the compressible chamber (Par. 81, Fig. 3).

In regard to claim 15, Poll teaches further comprising:
a first one-way valve (250, Par. 75, Fig. 3) fluidically coupled to the outlet of the compressible chamber in order to prevent backflow of fluid from the outlet into the compressible chamber; and a second one-way valve fluidically coupled to the outlet of the compressible chamber in order to prevent backflow of fluid from the outlet into the compressible chamber (Par. 81).

In regard to claim 16, Poll teaches wherein the first one-way valve is arranged between the inlet and the compressible chamber, and the second one-way valve is arranged between the outlet and the compressible chamber (Par. 75, Fig. 3).

In regard to claim 17, Poll teaches further comprising an irrigation lumen (512) coupled to the outlet of the compressible chamber and extending from the outlet of the compressible chamber distally into the working channel so as to provide a fluid path that is separate from an interior volume of the working channel (Par. 46 teaches of the lumens used to deliver different fluids, Fig. 4A).

In regard to claim 18, Poll teaches wherein the irrigation lumen hermetically separates the fluid from the interior volume of the working channel (Par. 46, Fig. 4A).

In regard to claim 19, Poll teaches further comprising a port (338) arranged adjacent the distal end of the housing and in communication with the working channel, the port being configured to accommodate a surgical instrument (the port accommodates a laparoscope (100) therein, Fig. 2B).

In regard to claim 20, Poll teaches wherein the port is sized and shaped to accommodate a surgical instrument comprising at least one of a guidewire, an endoscopic basket, or a laser fiber (the port (338) is capable of receiving any of the mentioned surgical instruments).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Poll et al. (US Patent Application Publication No. 2008/0319266, hereinafter Poll).


In regard to claims 7 and 8, Poll teaches of the compressible chamber (260), but fails to teach the dimensions of the compressible chamber and therefore does not expressly teach wherein the compressible chamber has a length of 15 cm and a diameter of 2.5 cm, wherein the compressible chamber has a thickness in a range of 0.1 mm to 5 mm.  However, the compressible chamber (260) of Poll is used for the same purpose as the claimed invention, to alter a flow rate of fluid to a distal end of the scope by compressing the compressible chamber.  Modifying the length, diameter and thickness of the compressible chamber would have predictable results that would not require undue experimentation.  It would’ve been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the dimensions of the compressible chamber (260) of Poll to have a length of 15cm, diameter of 2.5cm and a thickness in the range of 0.1 to 5 mm as a matter of design choice for altering the compression properties of the compressible chamber for altering a flow rate of fluid that reaches the distal end of the scope. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	September 30, 2022